1

Avenant n°#fau Contrat de concession forestière 014/11, SICOBOIS, Groupement POPOLO

AVENANT.2..4 A L'ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES
CHARGES DU CONTRAT DE CONCESSION FORESTIERE CONCLUE LE 26 Mai 2011 à

LISALA

SICOBOIS 014/11

Le présent avenant est conclu entre :

d’une part,

1° Les communautés locales des villages MOPEPE et POPOLO du groupement POPOLO,
représentés par les membres du Comité Local de Gestion, en sigle CLG

N° Nom Fonction
01 Eugène GBEGBE Président .
02 MONGOMO TWABO Secrétaire /Rapporteur
03 _ | MONINGA ABOLA Trésorier D
04 MOLANGI KUMA Conseiller ….
05 _|_AKPALI MANGOLA Conseiller

[06 EGALA PODHI Camille Conseiller LL
07 __} MOMBUNZA MONZONDO Simon Conseiller : _|
08 Maurice MOKEMBI Représentant société civile
09 Jeef BOLEKO Délégué du concessionnaire

Et d’autre part.

2° La Société d'exploitation

forestière dénommée

SOCIETE

INDUSTRIELLE

CONGOLAISE DE BOIS, en sigle SICOBOIS, immatriculée au registre de commerce sous le
numéro NRC 493/Matadi, ayant son siège au n°7818, avenue Kingabwa, quartier Kingabwa,
commune de LIMETE, ville de Kinshasa, en République Démocratique du Congo,
représentée par son Directeur d'Exploitation, Mr. Pierre Louis LEZIN et ci — après
dénommée « le concessionnaire forestier»,

Eugène MONGOMO | MONINGA MOLANGI AKPALI EGALA POI

GBÈGBE TWABO ABOLA KUMA MANGOLA

D Maurice Jeef BOLEKO L

MONZONDO __| MOKEMBI à 1
La Co |

2

Avenant n°e.fau Contrat de concession forestière 014/11, SICOBOIS, Groupement POPOLO

Entendu que :

La Société Industrielle Congolaise de Bois, en sigle SICOBOIS, est titulaire du titre forestier
n°42/04 selon la convention n°042/CAB/MIN/ECN-EF/98 du 10 septembre 2004 portant
octroi d'une garantie d'approvisionnement en matière ligneuse jugée convertible en contrat
de concession forestier comme notifié par la lettre n°177/CAB/MIN/ECN-T/15/JEB/2009 du
21 janvier 2009.

Conformément à l'Article 3 de l'arrêté ministériel n° 023/CAB/MIN/ECN-T/28/JEB/10 du
07 juin 2010 fixant le modèle d'accord constituant la clause sociale du cahier des
charges du contrat de concession forestière qui stipule que :

«Les parties peuvent d'un commun accord et moyennant un avenant, modifier une
quelconque clause du présent accord ».

Les parties au présent avenant ont convenu de ce qui suit :

Article 1 de l'avenant portant sur les « signatures de l’accord » du 26 mai 2011 :

Les personnes dont les noms suivent, et dont leurs paraphes font défaut dans l'accord
constituant la clause sociale et au regard de leur fonction, ont participé à la négociation,
apportent leur paraphe au présent avenant pour indiquer leur accord sur la clause conclue le
26 mai 2011 à LISALA.

Pour La Communauté Locale

N° Nom Fonction Signature
01 NGAMBO MALUKU Venance Chef de groupement
02 SIBO KPOKOBO Valentin Notable
03 GBEGBE GBOKOJO Eugène Notable
04 MONGA DANDU-SWA Antoine Notable
05 MOKAKA MOPOLO Roger Notable
Eugène MONGOMO MONINGA MOLANGI AKPALI EGALA PODHI |
GBEGRE TWABO ABOLA KUMA MANGOLA _{
Tire ma ln
OMBUNZA Maurice Jeef BOLEKO
[ONZONDO MOKEMBI |
TR |

3

Avenant n°afau Contrat de concession forestière 014/11, SICOBOIS, Groupement POPOLO

Article 2 de l'avenant portant sur le chapitre 2 « obligations des parties » section 1
«obligations du concessionnaire forestier », article 4

L'article ci- après est modifié de la manière suivante :

Article 4 de la clause du 26 mai 2011 :

Les obligations spécifiques légales, telles que prescrites par l'article 89, alinéa 3, point c, du
Code forestier, incombant au concessionnaire forestier en matière d'infrastructures
économiques et des services sociaux portent spécialement sur (i) la construction,
l'aménagement des routes ; (i) la réfection, l'équipement des installations hospitalières et
Scolaires ; (il) les facilités en matière de transport des personnes et des biens.

Dans ce cadre, le concessionnaire forestier LA SICOBOIS s'engage à financer à travers le
Fond de Développement négocié au montant de 150.903,5 USD (cf. Article 11) au profit de
la communauté locale Popolo, la réalisation d'infrastructures socio-économique. Compte

tenu de la spécificité de la communauté locale POPOLO, leurs besoins étant ceux repris ci-
dessous :

1. Aménagement et entretien manuel route: Popole-Mopepe

Tronçon : 5 Km
Coût estimatif : 6.000$

2. Equipement et approvisionnement du centre de santé à Popolo et Mopepe
2.1. Centre de santé de Popolo

“Equipements de matériels médicaux
Coûts estimatifs : 1.000$

Approvisionnement produits pharmaceutiques et divers
Coûts estimatifs : 860 $

Prise en charge du personnel non rémunéré par l'Etat
Coût estimatif : 1.500$

2.2 Ecole primaire de Mopepe

“Equipement et matériel didactique
Coûts estimatifs : 750$

Prise en charge du personnel non rémunéré par l'Etat
Coût estimatif : 750 $

Eugène MONGOMO MONINGA MOLANGI AKPALI EGALA PODHI
GBEGBE TWABO ABOLA KUMA MANGOLA |
/ . A 2 >
T [tu V1 &K|C ŒL
MBUNZA Maurice Jeef BOLEKO 7 L 1
IONZONDO MOKEMBI

4

Avenant n°zfau Contrat de concession forestière 014/11, SICOBOIS, Groupement POPOLO

2.3 Ecole secondaire de Popolo

"Equipement et matériel didactique :
Coûts estimatifs : 1.000$

“Prise en charge du personnel non rémunéré par l'Etat
Coût estimatif : 1.000 $

3. Facilités de transport en matière des personnes et des biens

Acquisition d'un véhicule d'évacuation de produits de Popolo à Lisala
Coûts estimatifs : 15.000$

“ Pièces de recharges et accessoires
Coûts estimatifs : 3.000$

“ Acquisition de la moto pour supervision du comité de gestion locale

Coût estimatif : 1.200 $
4. Autres besoins réels identifiés par la population de Popolo et Mopepe
4.1. Amélioration d'habitants du groupement Popolo

“Construction de maison de famille en semi-durable
Coûts estimatifs : 70.000$

“Accessoires et intrants divers
Coûts estimatifs : 5.000$

“ _ Electrifications des infrastructures
Coûts estimatifs : 3.600 $

5. Promotion de la jeunesse

“Bourses d'études pour le 1° cycle
Coûts estimatifs : 4.200 $

6.
communautaire

Amélioration des revenus de ménages et lutte contre la pauvreté et misère

Eugène MONGOMO MONINGA MOLANGI AKPALI
GBEGBE TWABO ABOLA KUMA MANGOLA

EGALA PODHI

D f_ Fr |ÿYn al S?|

MOMBUNZA Maurice Jeef BOLEKO
MONZONDO MOKEMBI

f'le TE

5
Avenant n°%fau Contrat de concession forestière 014/11, SICOBOIS, Groupement POPOLO

“ Acquisition décortiqueuse riz paddy moyen multi système
Coûts estimatifs : 7.500 $
“ Acquisition de tronçonneuse et matériels aratoires.
Coûts estimatifs : 6.000 $
7. Réunions des comités et fonctionnement CLG

“__ Réunions périodiques des comités : 3% du FDL
Coûts estimatifs : 4.435 $

“Fonctionnement Comité Local de Gestion : 2% du FDL
Coûts estimatifs : 3.018 $
8. Maintenance et entretien des infrastructures réalisés 20 ans

“Travaux d'entretien et maintenance des infrastructures 10%
Coût estimatif : 15.090 $

Coût estimatif des travaux :

TOTAL : 150.903 $

Article 4 est complété comme suit :

Les obligations spécifiques légales, telles que prescrites par l'article 89, alinéa 3, point c, du
Code forestier, incombant au concessionnaire forestier en matière d'infrastructures
économiques et des services sociaux portent spécialement sur (i) la construction,
l'aménagement des routes ; (ii) la réfection, l'équipement des installations hospitalières et
scolaires ; (iii) les facilités en matière de transport des personnes et des biens.

Dans ce cadre, SICOBOIS s'engage à financer à travers le Fonds de Développement (cf.
article 11), au profit de la (des) communauté(s) locale(s), la réalisation des infrastructures
socioéconomiques ci-après :

°_ Construction, aménagement des routes :
Tronçon de 5 Km reliant Popolo à Mopepe

Nature des travaux (Ouverture, réhabilitation...)
Coût estimatif des travaux : 6.000 $

Eugène MONGOMO MONINGA MOLANGI AKPALI EGALA PODHI
GBEGBE TWABO ABOLA KUMA MANGOLA

En © DA
MOMBUNZA Maurice Jeef BOLEKO

MONZONDO MOKEMBI

H_|Æ | &

6

Avenant n°efu Contrat de concession forestière 014/11, SICOBOIS, Groupement POPOLO

°  Réfection, équipement des installations hospitalières et scolaires :

Centre de santé de Popolo
“ Equipements de matériels médicaux

“  Approvisionnement produits pharmaceutiques et divers

“ Prise en charge du personnel non rémunéré par l'Etat

Ecole primaire de Mopepe
“ Equipement et matériel didactique

“Prise en charge du personnel non rémunéré par l'Etat

Ecole secondaire de Popolo
“ Equipement et matériel didactique :

. Prise en charge du personnel non rémunéré par l'Etat

+ Facilités en matière des transports des personnes et des biens seront complétées
en annexe

° Autres

Amélioration d’habitats du groupement Popolo :

“ Construction d'une maison pour le CLG et le CLS (Cette infrastructure a
été demandée en remplacement de la voiture et des pièces de rechange

d’une valeur comme indiqué dans le PV de la réunion sur la modification
des infrastructures contenues dans le cahier des charges de la clause
sociale du contrat de concession forestière signée entre la communauté
locale du groupement Popolo et l’entreprise SICOBOIS)/ Lisala

"Construction de maison de famille en semi-durable
“ Accessoires et intrants divers
“  Electrifications des infrastructures

Promotion de la jeunesse

" Bourses d’études pour le 1” cycle

Amélioration des revenus de ménages et lutte contre la pauvreté et misère
communautaire

Eugène MONGOMO MONINGA MOLANGI AKPALI EGALA PODHI
GBÈGBE TWABO ABOLA KUMA MANGOLA

MOÔMBUNZA Maurice Jeef BOLEKO
MONZONDO MOKEMBI

q Æ- (a

7

Avenant n°@fau Contrat de concession forestière 014/11, SICOBOIS, Groupement POPOLO

» Acquisition décortiqueuse riz paddy moyen multi système

- Acquisition de tronçonneuse et matériels aratoire

“ Acquisition de la moto pour supervision du comité de gestion locale

Article 3 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1
«obligations du concessionnaire forestier », article 5

L'article ci-après est modifié de la manière suivante :

Article 5 de la clause du 26 mai 2011:

Comme indiqué à l'article 3 de l'annexe 2 de l'arrêté n°28/CAB/MIN/ECNT/27/JEB/08 précité,
des informations plus détaillées se rapportant aux engagements prévus à l'article 4 du
présent accord et concernant : 1) les plans et spécifications des infrastructures, 2) leur
localisation et la désignation des bénéficiaires, 3) le chronogramme prévisionnel de
réalisation des infrastructures et de fourniture des services 4) et les coûts estimatifs s'y
rapportant.

Les spécifications des réalisations prévues ont été fixées de commun accord entre les
représentants de la communauté locale et les représentants de l'entreprise d'exploitation
forestière avant la signature du présent contrat, et paraphés en bas de chaque annexe
concernée.

Le maître d'ouvrage des travaux sera désigné par le Comité local de gestion, les travaux
pourront être confiés au concessionnaire ou à un tiers.

Pour l'ensemble des travaux, le budget prévisionnel des dépenses et des recettes, dans
lequel seront incluses les décisions, concernant les attributions du préfinancement du Fonds
de Développement mentionné ci-après dans l'article 11. Les différents travaux se succédant
seront financés en fonction des recettes réalisées sur le Fonds de Développement. L'annexe
2 donne un chronogramme indicatif de réalisation.

Le budget prévisionnel et le chronogramme seront mis à jour en fonction des recettes et

dépenses effectivement réalisés, ces modifications seront entérinées par le Comité local de
gestion, prévu à l'article 12

Article 5 est complété comme suit :

Comme indiqué à l'article 3 de l'annexe 2 de l'arrêté n'28/CAB/MIN/ECNT/27/JEB/08 précité,
sont apportées en annexe 8 des informations plus détaillées se rapportant aux engagements
prévus à l'article 4 du présent accord et concernant : 1) les plans et spécifications des
infrastructures, 2) leur localisation et la désignation des bénéficiaires, 3) le chronogramme
prévisionnel de réalisation des infrastructures et de fourniture des services ainsi que 4) les
coûts estimatifs s'y rapportant.

Eugène MONGOMO MONINGA MOLANGI AKPALI EGALA PODHI
GBEGBE TWABO ABOLA KUMA MANGOLA
a >.
PUIS m4 234
MOMBUNZA Maurice Jeef BOLEKO =

MONZONDO MOKEMBI

PI TG |

8

Avenant n°2fau Contrat de concession forestière 014/11, SICOBOIS, Groupement POPOLO

En ce qui concerne les travaux de construction et d'aménagement des routes et
pistes, il est noté de manière indicative pour chaque tronçon concerné :

- le plan du tracé et le kilométrage qui lui correspond ;

- la nature des travaux routiers à réaliser (ouverture, réhabilitation, etc.) ;

- les ouvrages d'art à installer (ponts, radiers,.…) ;

- les engins et le matériel à mobiliser pour la réalisation (bulldozer, chargeuse,
niveleuse, camion-benne, etc.) ;

- les temps d'utilisation à prévoir pour chaque engin et matériel ;
- les coûts d'utilisation correspondants par unité de temps.

Article 4 de l'avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 6 :

L'article ci-après est reformulé de la manière suivante:

Article 6 de la clause du 26 mai 2011:

Les coûts d'entretien et de maintenance des infrastructures sont à considérer spécifiquement
dans la mesure où ils vont devoir s'appliquer bien au-delà de la période d'exploitation des 4
ou 5 assiettes annuelles de coupe sur lesquelles sont prélevées les ressources forestières et
calculées les ristournes, destinées à financer la réalisation des infrastructures socio-
économiques au bénéfice de la communauté locale Popolo.

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement constitué d'une provision de 10% sur les ristournes
versées durant les années d'exploitation sur le bloc d'exploitation regroupant, selon les cas,

les 4 ou 5 assiettes annuelles de coupe considérées ; un programme prévisionnel chiffré
d'entretien et de maintenance sur les 20 prochaines années des infrastructures socio-
économiques présentées à l'article 4 du présent accord est joint en annexe

Les frais d'entretien et de maintenance des réalisations sont détaillés dans le budget. Si les
frais d'entretien et de maintenance dépassent le montant de la provision faite sur les
ristournes versées durant les années d'exploitation, les frais supplémentaires ne seront pas
financés par le Fonds de Développement.

Eugène MONGOMO MONINGA MOLANGI AKPALI EGALA PODHI
GBÈGBE TWABO ABOLA KUMA MANGOLA

A FE | YnAalY Æ
Ds Maurice Jeef BOLEKO U Ju

MONZONDO MOKEMBI

PE L

9
Avenant n°@fau Contrat de concession forestière 014/11, SICOBOIS, Groupement POPOLO

Article 6 est complété comme suit :

Les coûts d'entretien et de maintenance des infrastructures sont à considérer
spécifiquement dans la mesure où ils vont devoir s'appliquer bien au-delà de la
période d'exploitation des 4 assiettes annuelles de coupe sur lesquelles sont
prélevées les ressources forestières et calculées les ristournes, destinées à financer
la réalisation des infrastructures socio-économiques au bénéfice de la communauté
locale Popolo.

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), selon le mécanisme suivant:

+ _ Constitution d’une provision de 7,1% sur les ristournes versées durant les
années d'exploitation sur le bloc d'exploitation regroupant, selon les cas, les 4
ou 5 assiettes annuelles de coupe considérées ;

Un programme prévisionnel chiffré d'entretien et de maintenance sur les 20

prochaines années des infrastructures socio-économiques présentées à l'article 4 du
présent accord est joint en annexe 12

Article 5 de l'avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 11:
L'article ci-après est reformulé de la manière suivante:

Article 11 de la clause du 26 mai 2011:

Il'est institué un fonds dénommé « Fonds de Développement » pour financer la réalisation
des infrastructures définies à l'article 4 ci-dessus ainsi que les dépenses prévues aux articles
6 et 7. Le Fonds de Développement est constitué du versement par le concessionnaire d'une
ristourne de deux à cinq dollars américains par mètre cube de bois d'œuvre prélevé dans la
concession forestière, selon le classement de l'essence concernée, publié dans le guide
opérationnel de la Direction Inventaire et Aménagement Forestiers.

Les volumes de bois considérés sont portés sur les déclarations trimestrielles de production
de bois d'œuvre.

Calculé sur la base du cubage des bois prélevés dans la concession forestière, tels qu'ils
sont portés sur les déclarations trimestrielles de production de bois d'œuvre, la ristourne
s'élève à : 150.903,5 $USD

Eugène MONGOMO MONINGA MOLANGI AKPALI EGALA PODHI

GBEGBE TWABO ABOLA KUMA MANGOLA J
J T Fr Va 4] 7 as
MBUNZA Maurice Jeef BOLEKO

MONZONDO MOKEMBI

nl | & | _

10

Avenant n°fau Contrat de concession forestière 014/11, SICOBOIS, Groupement POPOLO

N° | Essences considérées Prix unitaire en Volume Fonds de
dollars disponible sur | développement
américains 16261 ha Potentiel

Popolo

01 | Afromosia 5 7000 35000

02 | Bossé clair 3,5 2700 9450

03 | lroko 4 7000 28000

04 | Kossipo 2 2700 5400

05 | Niové 2 360 720

06 | Padouk 2 530 1060

07 _| Acajou 3,5 221 773,5

08 | Sapelli 3 6500 19500

09 | Sipo 4 6500 26000

10 | Tiama 2 6000 12000 _

11 | Tola 2 6500 13000

Total 46011 150.903,5$ USD

Toutefois, pour permettre le démarrage immédiat des travaux, le concessionnaire forestier
S'engage à dégager, à la signature du présent accord, un préfinancement de 10% soit un
montant de 15.090,35 $ USD du montant total des recettes prévisionnelles du fonds de
développement sur les 4 années du plan de gestion.
Ces 10% constituent une avance sur les ristournes à verser sur les volumes de bois prélevés
dans le bloc d'exploitation considéré qui regroupe, selon les cas, 4 ou 5 assiettes annuelles
de coupes et sont remboursables à la fin de la période considérée.
Dans un souci de transparence le concessionnaire forestier donnera accès, à l'ensemble des
membres du Comité Local de Gestion, les informations contenues dans les documents
suivant :

“Carte de localisation des permis ;

“Déclarations trimestrielles

Un affichage des statistiques d'exploitation sera mis en place dans le village de Popolo, un
tableau donnera le volume produit par classe de bois et la somme équivalente versée sur le
Fonds de développement.

Article 11 est complété comme suit

Il est institué un fonds dénommé « Fonds de Développement » pour financer la
réalisation des infrastructures définies à l'article 4 ci-dessus ainsi que les dépenses
prévues aux articles 6 et 7.

Le Fonds de Développement est constitué du versement par le concessionnaire d'une
ristourne de deux à cinq dollars américains par mètre cube de bois d'œuvre prélevé
dans la concession forestière, selon le classement de l'essence concernée, publié
dans le guide opérationnel de la Direction Inventaire et Aménagement Forestiers.

Eugène MONGOMO MONINGA MOLANGI AKPALI EGALA PODHI
GBEGBE TWABO ABOLA KUMA MANGOLA
L q 4 \
Î T M tn &| © es À
M BUNZA Maurice Jeef BOLEKO
MONZONDO MOKEMBI

A
Avenant n°%.{au Contrat de concession forestière 014/11, SICOBOIS, Groupement POPOLO

Les volumes de bois considérés sont portés sur les déclarations trimestrielles de
production de bois d'œuvre.

Toutefois, pour permettre le démarrage immédiat des travaux, le concessionnaire
forestier s'engage à dégager, à la signature du présent accord, un préfinancement de
10% du coût total des travaux d'infrastructures socioéconomiques présentés à l'article
4 ci-dessus. Ces 10% constituent une avance sur les ristournes à verser sur les
volumes de bois prélevés dans le bloc d'exploitation considéré qui regroupe, selon les
cas, 4 assiettes annuelles de coupes et sont remboursables à la fin de la période
considérée.

Article 6 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1
«obligations du concessionnaire forestier », article 12:

L'article ci-après est reformulé de la manière suivante:

Article 12 de la clause du 26 mai 2011:

Le Fonds de Développement est géré par un Comité Local de Gestion (CLG) composé d'un
délégué du concessionnaire forestier et d'au moins cinq représentants élus de la
communauté locale Popolo élus pour la durée d'exécution du présent accord portant clauses
Sociales. Le procès-verbal de leur élection et la description du fonctionnement du conseil
sont donnés en Annexe 3

Sur demande de la communauté locale Popolo, le concessionnaire forestier accepte qu'un
représentant de la société civile fasse partie du CLG en qualité d'observateur.

Article 12 est complété comme suit:

Le Fonds de Développement est géré par un Comité Local de Gestion (CLG) composé
d'un délégué du concessionnaire forestier et d'au moins cinq représentants élus de la
communauté locale.

Sur demande de la communauté, le concessionnaire forestier accepte qu'un
représentant de la société civile fasse partie du CLG en qualité d'observateur.

Eugène MONGOMO MONINGA MOLANGI AKPALI EGALA PODHI
GBEGBE TWABO ABOLA KUMA MANGOLA
2
9 y \
/ PM | WmklT =
MBUNZA Maurice Jeef BOLEKO

IONZONDO MOKEMBI

H

fs

12
Avenant n°£Au Contrat de concession forestière 014/11, SICOBOIS, Groupement POPOLO

Article 7 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 13:

L'article ci-après est reformulé de la manière suivante:

Article 13 de la clause du 26 mai 2011:

La composition du CLG est la suivante :

N° Nom Fonction

01 Jeef BOLEKO Représentant du concessionnaire

02 Valentin SIBO Président

03 Roger MOKAKA Secrétaire rapporteur

04 NZENGI ASUBWAMBI Trésorier

05 AMALE LEPO Conseiller

06 MODJABWA KUMA Conseiller

07 MONZIBA LIBOKO Conseiller

08 MBONGU MOMBENGA Conseiller

09 MONGA DANDUSWA Conseiller

10 MASINDA NGUMA Représentante des
femmes/Conseillère

11 Maurice MOKEMBI Représentant société civile

Dès sa mise en place, le CLG doit être reconnu officiellement par l'Administrateur de
territoire. La composition susvisée est faite sans préjudice de toute disposition légale en
vigueur.

Le CLG se réunit en session ordinaire tous les trois mois sur convocation du délégué du
concessionnaire forestier.

La première réunion du CLG du CLG aura dans les deux mois qui suivent la signature du
présent accord. Cette première réunion permettra de déterminer le fonctionnement du
comité.

Le CLG ne pourra siéger qu'en présence de tous ses membres. En cas d'empêchement d'un
des membres, un suppléant pourra être désigné.

Les représentants de la communauté désigneront deux de leurs membres pour suivre une
formation délivrée par le concessionnaire sur la technique de cubage. Ils pourront ainsi
vérifier régulièrement les volumes abattus déclarés trimestriellement.

Eugène MONGOMO | MONINGA MOLANGI AKPALI EGALA PODHI
GBÈGBE TWABO ABOLA KUMA MANGOLA
P Fr— Ÿm k« e Ÿ \

MBUNZA Maurice Jeef BOLEKO

[ONZONDO P= L

13

Avenant n°efau Contrat de concession forestière 014/11, SICOBOIS, Groupement POPOLO

Article 13 est complété comme suit:

Outre un président désigné par les membres de la communauté locale et travaillant
sous la supervision du chef de la communauté, le CLG comprend un trésorier, un
secrétaire rapporteur et plusieurs conseillers.
Dès sa mise en place, le CLG est installé officiellement par l'Administrateur de

Territoire.
Eugène MONGOMO MONINGA MOLANGI AKPALI EGALA PODHI
GBEGBE TWABO ABOLA KUMA MANGOLA
9 CR" |
Fi mi | Yuklery [TR
MBUNZA Maurice Jeef BOLEKO
MONZONDO MOKEMBI

V

&

L

Avenant nOfau contrat de concession forestière 014/11, SICOBOIS, Groupement POPOLO

Article 8 de l'avenant

L'annexe 1 de l'avenant est complétée par la lettre de délégation de signature destinée à Mr.
Pierre Louis LEZIN.

SI. CO. BOIS

BOCISTE IMDUBTENEÈLE CONGOLAISE DE BOIS

à

PROCURATION SP!

Je soussiané, Alain SOMIA, Administrateur Gérant de la Société Imdushiolle Congolaise de
Rois, en sigle « SICOBOIS» SPRL. ayant son siège sovial 4 Kinxhasa, vise averme
Kingabwa n° 7814, Quartier Kingabwa dans la Commune dé Timela Jmmnahieulés au
Nouveau Registre de Commerce de Matndi sous n°493, Identification Nationale n° A36293%.
autorise par la présente Monsieur Pierre LOUIS LEZIN, Dirceteur d'Exploitation, de
signer les clauses sociales de cahier des charges de conbral de là Camicession forestière GA
n° 0424 du groupement Popolo ct In Concession forestière GA n“ 032/4 du groupement
Mondunga, du Territoire de Lisala, Diauriet de Ie Mimguls Guns ln Provinec de l'Equatéur.

NB : Ceute procuration Spéciale vs valable que pour cette opération.

Tail à Kinshag, le OS Avril 2013

Aluin SOMIA

Admiyhre

“airnur Kings 67 TA: gratin à Lines Kim TH : OST 00 08 0/0 naïf: couuiEgUé. C0 - MRC 494 : Mad - (a! Mal, D1-A22-AT07007

Eugène MONGOMO MONINGA MOLANGI AKPALI EGALA PODHI
GBEGBE TWABO ABOLA KUMA MANGOLA

€ > [Vye | CP CS>
MOMBUNZA Maurice Jeef BOLEKO

MONZONDO MOKEMBI

# LEZ

15

Avenant n°fau Contrat de concession forestière 014/11, SICOBOIS, Groupement POPOLO

Article 9 de l’avenant portant sur l'annexe 2

Le Procès verbal de réunion de modification des objets de la clause sociale du cahier des
charges signée le 26 mai 2011 complète l'annexe 2.1.

Le...
om * ” "
Fe x
Euveér LE
ds 2€ # mr Pomuens RROUA TT Tu REË
Eugène MONGOMO MONINGA MOLANGI AKPALI EGALA PODHI
GBEGBE TWABO ABOLA KUMA MANGOLA
LES PAL CSD

MOMBUNZA Maurice Jeef BOLEKO
MONZONDO __| MOKEMBI L

16

Avenant n%{au Contrat de concession forestière 014/11, SICOBOIS, Groupement POPOLO

ne à « x
Li
LÀ Donne
+ “in,
k és
Fin à
# F REG À À Pos: j À Le
été pi FER )
Li .
4 " € : ei AA +
# #3 Le AW }
Eugène MONGOMO MONINGA MOLANGI AKPALI EGALA PODHI |
GBEGBE TWABO ABOLA KUMA MANGO),
1 PU | Uma
MOMBUNZA Maurice Jeef BOLEKO :
MONZONDO MOKEMBI &- L

17

Avenant n°£fu Contrat de concession forestière 014/11, SICOBOIS, Groupement POPOLO

2.2 Le procès verbal de recomposition du comité local de gestion et du comité local de suivi
complète l'annexe 2.2 ci-après de la clause sociale

Eugène MONGOMO MONINGA MOLANGI AKPALI EGALA PODHI
GBEGBE TWABO ABOLA KUMA MANGOLA
ra Tr Ynkl®
[OMBUNZA Maurice Jeef BOLEKO
IONZONDO MOKEMBI

F

F

18

Avenant n°2.{au Contrat de concession forestière 014/11, SICOBOIS, Groupement POPOLO

Article 10 de l’avenant :

La lettre de notification de la Direction d'inventaire et Aménagement Forestier, « DIAF » sur
la surface utile complète l'annexe 3

REPUBLIQUE DEMOCRATIQUE DU CONGO Kinshasa 1 S AU 2911
MINISTÈRE DE L'ENVIRONNEMENT, :
CONSERVATION DE LA NATURE
ET TOURISME

N° 086 /DIAF/SG-ECN/SMM-DIR/201 1

SECRETARIAT GENERAL À L'ENVIRONNEMENT
ET CONSERVATION DE LA NATURE

DIRECTION DCS INVENTAIRES
ET AMENAGEMENT FOREST
DIAF

Transmis copie pour information à :
: Monsieur le Minhtre de l'Environnement
Conservation de la Nature et Tourisme
- Monsieur le Secrétaire Général à
l'Environnement, Conservation de la Nature
Monsieur le Directeur de La Gestion Forestière
{TOUS) à Kinshasa/Gombe

Concerne : … Transmission rapport des superficies
exploitabtes de vos titres forestiers

À Monsieur l'Associé Gérant de SICOBOIS
B KINSHASA/LIMETE

Monsieur L'Associé Gérant.

Par la présente, je vous transmets en annexe, le rapport des superficies exploitables de
vos titres forestiers tel qu'établi par La DIAF,

Le récapitulatif y retatif en annexe renseigne sur la localisation administrative de ces
titres, leurs superficies totales et exploitables respectives.

| Tout en vous souhaitant bonne réception de La présente et de 58% annexes, je vous pre
d'agréer, Monsieur l'Associé Gérant, l'expression de mes sentiments distingués.

Eugène MONGOMO MONINGA MOLANGI AKPALI EGALA PODHI

GBEGBE TWABO ABOLA 0. MANGOLA
pi F Fe Vi L ri e-2 ,

MOMBU NZA Maurice Jeef BOLEKO

MONZONDO __ | MOKEMBI Ç |

19

Avenant n°a fau Contrat de concession forestière 014/11, SICOBOIS, Groupement POPOLO

Tabteau récapitulatif des superficies des titres forestiers de SICOBOIS

BLOC N° Convention Superficie | superficie | Pourcentage
=]. totale (Ha) | soiabie Ha) | cx)
555556 — | sé 718 62,43
ü Î 57750 52,83
1 88 825 69,78
Î 245 293 61,68

Note : La superficie jugée exploitable s'élève à 245 294 ha soit 61,68% de la superficie
totale de l'ensemble des titres forestiers concédés à SICOBOIS

PT

Eugène MONGOMO MONINGA MOLANGI AKPALI EGALA PODHI
GBEGBE TWABO ABOLA KUMA MANGOLA

pl 1 ne pa &\ © DS \
MOMBUNZA Maurice Jeef BOLEKO

MONZONDO MOKEMBI

HF [ii & En

20
Avenant n°’Æ{au Contrat de concession forestière 014/11, SICOBOIS, Groupement POPOLO
Article 11 de l’avenant :

La carte de localisation des Assiettes Annuelles de Coupe complète l'annexe 4

>
+ Qac À
Bas)?

Ltombo re,
‘AAC 2 7
GA GA En

CRT
Rave À
Cours Sani
| Assiette Annuelle de Coupe A
|| ac mat Cac 1 |
Hans Avviotie de Coupe ? ss
| Creneeannunte Ubongi

Eugène MONGOMO MONINGA MOLANGI AKPALI EGALA PODHI L
GBEGBE TWABO ABOLA KUMA MANGOLA
(Re
A FT Lez Ÿ

MBUNZA Maurice Jeef BOLEKO

MONZONDO p=

21

Avenant n°t.fau Contrat de concession forestière 014/11, SICOBOIS, Groupement POPOLO

Article 12 de l’avenant :

L'annexe 7 est complétée par la carte de localisation des infrastructures socio-économiques.

Ré,

Localisation des projets communautaires

je Démocrataus

A Akcpi Garantie d'Approvisionnement 32 /04 et 42/04 SICOBOIS LISALA

Ecole primaire
2 Ecole secondaire
|| # Construction maison
+. Presse brique
La Acquisition véhicule

Infrastructures à réaliser — Route

À Aménagement route |
| Entretien centre de santé Assiette Annuelle de Coupe |
[4 Assiette Annuelle de Coupé

Cours d'eau

Assiette Annuelle de Coupe 2 |
L__j Assiette Annuelle de Coupe 3 |

Cuünmie GA

EL Assiette Annuëlle de Coupe 4 |

Mombilo Lip

Eugène MONGOMO MONINGA MOLANGI AKPALI EGALA PODHI
GBEGBE TWABO ABOLA KUMA MANGOLA
3
HF VE GX
MOMBUNZA Maurice Jeef BOLEKO
MONZONDO MOKEMBI

#

a

22

Avenant n°efau Contrat de concession forestière 014/11, SICOBOIS, Groupement POPOLO

Article 13 de l'avenant :
Il'est joint au présent avenant l'annexe 8, qui est complétée par :

8.0 Le plan type de construction d'un bureau pour le CLG et le CLS
(| n (l

Plan Bureau CLG et CLS à POPOLO

|
| |
| sm our | em

Salle de réunions.

Bures & Buse

Bureau s

Eugène MONGOMO MONINGA MOLANGI AKPALI EGALA PODHI
GBEGBE TWABO ABOLA KUMA MANGOLA

pi l r— | Yale CS !
M IBUNZA Maurice Jeef BOLEKO

MONZONDO MOKEMBI

Ca LE a

23

Avenant n°Afau Contrat de concession forestière 014/11, SICOBOIS, Groupement POPOLO

8.1 Le devis de construction d'un bureau pour le CLG et le CLS

DEVIS BUREAU DE CLG ET CLS DU GROUPEMENT POPOLO
Désignation Quantité | P.U en usd | P.T en usd
Clous 4cm | 730{1ke) 5 __ | 5
Clous 5 cm 2kg 5 10
Clous 8cm 6kg 5 30
Clous 10cm 4kg 5 20
clous 12 cm 3kg E 15
Clous 15 cm 10kg 5 50
Clous tôles 27kg S 135
Toles galvanisés 45 11 495
sacs ciments 40 25 1000
Briques cuites |_18735 1 1390
Sable mélange 76 m3 15; 1140
Paumelles portes 9 pairs JS 135
Paumelles fenêtres 204 pairs 3 612
charpentes 30 50 1500
chevrons 60 10 600
Verroux 36 3 108
Vis à bois 2520 0.5 1260
portes en bois E 9 100 [ 900
Fenetres 6 $80 480
Mains d'œuvres 3000
Autres divers 5115
TOTAL GENERAL

Eugène MONGOMO MONINGA MOLANGI AKPALI EGALA PODHI |
GBÈGBE TWABO ABOLA KUMA MANGOLA

L LP lpe n # ]O7
MOMBUNZA Maurice Jeef BOLEKO

MONZONDO MOKEMBI

D RE >

24

Avenant n°’%f{au Contrat de concession forestière 014/11, SICOBOIS, Groupement POPOLO

8.2 Facture pro Forma du groupe électrogène (matériel d'électrification des infrastructures)

QUINCAILLERIE LA GRACE

Vente matérielles électrique,
Phornberie,

Doit pour ce qui sut

# FACTURE

TT DÉSIGNATION

Tru]

TOTAL GENERAL C7 |
EE.
Eugène MONGOMO MONINGA MOLANGI AKPALI EGALA PODHI
GBEGBE TWABO ABOLA KUMA MANGOLA
MBUNZA Maurice Jeef BOLEKO F
MONZONDO MOKEMBI

25

Avenant n’%fau Contrat de concession forestière 014/11, SICOBOIS, Groupement POPOLO

Article 14 de l’avenant

L'annexe 9 est complétée par :

9.1 La facture d'acquisition d'une rizerie multi système

QUINCAILLERIE MODERNE
“Fr. Firm da ae Pete
RENE

Mdr Aime

Kinshasa, le

“FACTURE N°.

Eugène MONGOMO MONINGA MOLANGI AKPALI EGALA PODHI
GBEGBE TWABO ABOLA KUMA MANGOLA
S - p
T Fe yra | € =
MOMBUNZA Maurice Jeef BOLEKO L
MONZONDO

F

MOKEMBI

&

